[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                  FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 05-13018                  September 20, 2005
                           Non-Argument Calendar           THOMAS K. KAHN
                                                                  CLERK

                       D. C. Docket No. 03-00038-CV-4

DENNIS K. RINGS,
CONTINENTAL INSURANCE COMPANY,
Subrogated to the rights of Dennis K. Rings,

                                                           Plaintiffs-Appellants,

                                    versus

CHATHAM COUNTY, GA,

                                                            Defendant-Appellee.




                  Appeal from the United States District Court
                    for the Southern District of Georgia


                             (September 20, 2005)

Before TJOFLAT, ANDERSON and CARNES, Circuit Judges.

PER CURIAM:

      In Continental Ins. Co. v. Chatham County, Ga., 112 Fed.Appx. 3 (Table)
(11th Cir. 2004) (unpublished), reh’g denied, 122 Fed.Appx. 988 (Table) (11th

Cir. 2004), we affirmed the district court’s decision granting Chatham County

summary judgment based on the doctrine of residual common law sovereign

immunity. Continental thereafter moved the district court under Fed. R. Civ. P.

60(b)(1) and (6) to vacate its judgment. The gist of its argument for vacation is

that the district court, and thus this court, erred in granting the County sovereign

immunity as they did. In other words, Continental wanted a second bite at the

appeal.

      The district court denied Continental’s motion, stating:

      [Continental’s] arguments were rejected on direct appeal. . . . They
      therefore cannot be relitigated under Rule 60(b) absent some
      extraordinary circumstance, which does not exist here. See Carter v.
      Dolce, 741 F.2d 758, 760 (5th Cir. 1984) (Rule 60(b) “may not be
      used merely to relitigate settled issues”); Nemaizer v. Baker, 793 F.2d
      58, 63 (2d Cir. 1986) (Rule 60(b)(6) requires extraordinary
      circumstances justifying relief from extreme and undue hardship);
      Schiavo ex rel. Schindler v. Schiavo, ___ F.3d ____, 2005 WL
      681652 at *1 (11th Cir. 3/25/05) (the law-of-the-case doctrine
      precludes courts from revisiting issues decided explicitly or by
      necessary implication in a prior appeal).

      Continental now appeals. We affirm. Given the above precedent it relied

upon, we cannot say that the district court abused its discretion in denying

Continental’s motion.

      AFFIRMED.

                                          2